Citation Nr: 1421169	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 through January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran perfected a timely appeal of that decision.

The Veteran testified during a November 2012 video conference hearing.  A transcript of this testimony is associated with the claims file.

Subsequent to his hearing, the Veteran submitted additional evidence in the form of November 2012 lay statements from his spouse and his service buddies, D.M. and J.B.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction, properly executed pursuant to 38 C.F.R. § 20.1304(c).  The Board has associated this evidence with the claims file and has considered it as part of the record on appeal.


FINDING OF FACT

The Veteran has current OSA which began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for OSA, to include as secondary to hypertension, have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable actions taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The evidence in this case shows that the Veteran has current OSA that was initially diagnosed in August 2004 during private evaluation and treatment with Dr. M.A.R.  In a June 2011 letter, Dr. M.A.R. opined that the Veteran's OSA likely developed during his period of active duty service.  Indeed, the credible testimony provided by the Veteran during his November 2012 hearing indicates that he did begin experiencing typical OSA symptoms, to include snoring, fatigue, and daytime somnolence during his period of active duty service.  His testimony in this regard is supported further by equally credible statements provided in November 2012 by his spouse of approximately 40 years and by his service buddies, D.M. and J.B.

The Board recognizes that, during an April 2009 VA examination, the VA examiner opined that the Veteran's OSA is not likely related to his service-connected hypertension.  He also notes that there is no evidence in the record that the Veteran experienced any incidents during active duty service that might be related to his current OSA, thereby suggesting the further opinion that the Veteran's OSA was not likely incurred during service.  The Board notes, however, that the examiner's implied opinion in that regard was formed without any apparent consideration to the Veteran's credible assertions that he has experienced OSA-related symptoms since service.  Accordingly, the Board is not inclined to assign significant probative weight to the negative April 2009 opinion as to the issue of whether the Veteran's OSA began during service; however, does assign far greater probative weight to the Veteran's testimony and the supporting statements from his spouse and service buddies.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the credibility and weight to be assigned to a physician's opinions are matters within the province of the Board as adjudicators); Wilson v. Derwinski, 2 Vet. App 614 (1992) (stating that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).

Overall, the preponderance of the evidence shows that the Veteran has current OSA that began during his active duty service.  Accordingly, the Veteran's claim for service connection for OSA is granted.
ORDER

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to hypertension, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


